



COURT OF APPEAL FOR ONTARIO

CITATION: National Bank of Canada v. Lemargo Inc., 2015 ONCA
    367

DATE: 20150521

DOCKET: C59657

MacPherson, Gillese and van Rensburg JJ.A.

BETWEEN

National Bank of Canada

Plaintiff/Respondent

and

Lemargo Inc. and Enrique Martinez Gonzalez a.k.a.
    Henry Martinez

Defendants/Appellants

No one appearing for the appellants

Natalie Marconi, for the respondent

Heard: May 19, 2015

On appeal from the judgment of Justice Stephen Firestone
    of the Superior Court of Justice, dated November 10, 2014.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed with costs to the respondent fixed
    at $14,256 inclusive of disbursements and applicable taxes.


